Order filed July 27, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00345-CV
                                   ____________

                        PEGGY ANDERSON, Appellant

                                         V.

                      COLITA D. CAMPBELL, Appellee


                    On Appeal from the Probate Court No. 2
                            Harris County, Texas
                        Trial Court Cause No. 486133

                                    ORDER

      The notice of appeal in this case was filed June 24, 2021. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before August 6, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.